I am unable to agree with the majority of the court in its construction of the word "prosecution" as it appears in section 3063, R.L. 1925, as amended by L. 1931, Act 14, which provides that "no prosecution under this chapter shall be begun more than six months after the birth of the child * * *."
The effect of the opinion of the court is to exclude the application and affidavit of the mother of the child which was filed in the office of the clerk of the court before the expiration of the six months' period and to limit the beginning of the prosecution to the issuance of the warrant which was not done until after the bar of the statute had fallen. I think this is too restricted a view of the statute. It subjects the rights of the mother and of the child to the danger of being entirely lost through the delay of the judge whose duty it is to issue the warrant. This delay the mother is powerless to prevent. The filing of the sworn application of the mother is, I think, the initiation of the prosecution and the issuance of the warrant *Page 865 
is nothing more than a successive step just as the arrest of the putative father and his trial are successive steps.
Webster defines "prosecution" as "the institution and carrying on of a suit or proceeding in a court of law or equity, to obtain or enforce some right, or to redress and punish some wrong." InRay Wong v. Earle C. Anthony, Inc., 199 Cal. 15, 18,247 P. 894, it was held that "the term `prosecution' is sufficiently comprehensive to include every step in an action from its commencement to its final determination." In Clinton v.Heagney, 175 Mass. 134, 136, the court said: "As applied to proceedings upon the civil side of a court the ordinary meaning of the word `prosecution' includes the institution of a suit, and is not confined to the mere pursuit of a remedy after proceedings have been instituted." Under the authority of Territory v.Good, 27 Haw. 8, it is conceded by the majority that bastardy proceedings are civil and not criminal.